We are assembled here in 2015, once again fully aware of the immense struggle of our peoples to arrive at an age of dignity, a time when there will finally be a world that respects the distinct identities of all our peoples, This year, Venezuela celebrates the 200th anniversary of a prophetic document written by our liberator, Simón Bolívar. I am speaking of the letter that he wrote 200 years ago in Kingston, Jamaica, a beautiful island of the Caribbean, at the exact moment when the liberation forces began their ascent from the depths of history after hundreds of years of colonial domination of our lands — today Latin America and the Caribbean. The purpose of that letter was to define the nature of their struggles and outline the path they needed to follow. In it, Simón Bolívar defined the elements of a geopolitical vision for the Americas — a non-imperialist, non-colonialist geopolitical vision that, in twenty- first century terms, we might call anti-imperialist and anti-colonialist. Two hundred years ago, he set down the conceptual lines of the geopolitical thesis we continue to support today to address the need to establish a balanced universe and a world with justice and peace for all. For 200 years we have drawn inspiration from that prophetic letter. And, only a few days ago, here in our common home of humankind, Pope Francis renewed Simón Bolívar’s message (see A/70/PV.3), saying that we need a new form of geopolitics, a new approach, a new world, a geopolitical vision based on respect for the different peoples of the world and for their different identities and models; in other words, a policy of coexistence and of peace with justice and
equality. He called for a political approach that rejects the imposition of all forms of hegemony, whether through the threat or use of force, and all attempts at financial, economic, cultural, military and political hegemony.
This year we also celebrate the seventieth anniversary of the founding of the United Nations. Those 70 years have sped by, like a fast-forwarded movie, while we undertook the most important search in human history, namely, the search for ways to settle our differences and to build a world that fulfils everyone’s hopes, a world without exclusion or discrimination. Humankind has been able to celebrate some successes in those 70 years.
In 1945, the Charter of the United Nations was written in the aftermath of the Second World War. While the tragedy that destroyed half of the planet and took millions of innocent lives was still fresh in everyone’s mind, humankind came together to write that Charter and, with it, to spell out its dreams. For 70 years, the Preamble of the Charter has continued to announce emphatically that we the peoples of the United Nations are determined to save succeeding generations from the scourge of war. Today, in 2015, we the peoples of the world announce that we are ready to save humankind from the scourges of inequality, poverty, looting and exploitation, which are the true causes of all the wars that we have known.
During those 70 years, we witnessed the birth of a dyadic world — aptly named because of the two factions involved — that, in the form of the Cold War and the resulting real and painful wars, left their mark on the second half of the 1940s and the 1950s, 1960s and 1970s. Later, with the collapse of the Soviet Union, we saw the emergence of a menacing monadic world that claimed that it had a panacea that could cure all our ills and rid us of false ideologies. In the 1990s, in that world, one way of thinking and one economic model were imposed on us. That was the era of neoliberalism, an era that sowed poverty and extreme need, owing to the privatization of the natural resources and economies of peoples of the South. In general, it sowed misery, sickness and unemployment throughout the world.
A dyadic world characterized by confrontation was succeeded by a monadic world, in which an intolerable situation was inflicted upon us. The dawn of the twenty-first century, thanks to God and thanks to the work of the people, saw the rise of a revolutionary elan in the Venezuelan people, who have, in turn, inspired
6/26 15-29437

29/09/2015 A/70/PV.17
the constructive revolution of the peoples of the South, in Latin America and in the Caribbean.
In this new century, the time has finally come to build a multipolar world — a multi-centred world; a world without hegemony; a world of equals; a world in which the other’s points of view are respected; a world that acknowledges the weight that should be given to emerging centres of political, economic and cultural power; a world that recognizes the new regionalisms that are gaining in strength in the various parts of the world; a world that ushers in a new era and recognizes the values set down in the inspiring words of the Charter of the United Nations by ensuring that the rights to human dignity, self-determination, independence and life are realized for all peoples.
This multipolar and multi-centred world encompasses major themes. In this Hall, we have listened to the speeches made from this rostrum. Yesterday, we heard the speeches of President Dilma Rousseff, from our brother country, Brazil, and President Barack Obama of the United States of America. We saw President Vladimir Putin shine as one of the most important leaders in the world today. We saw Presidents Xi Jinping, Raúl Castro, Evo Morales Ayma, Rafael Correa, Cristina Fernández. We have followed attentively the discussion of the topics that are the subject of this debate. We have listened to what was said on the issues of war and peace. I believe that today no one in this Hall, or in any other forum, could offer a single word in defence of the unjust wars that have destroyed our brother peoples in Africa, Asia and the Middle East.
Today, taking inspiration from the rebelling and clarion voice of the people of Venezuela, we need to acknowledge the tragic errors that were committed when our brother nations were invaded, bombed and waged war on. Today, we should acknowledge that the four wars that the world has seen during the past decade and a half have caused major systems within the United Nations to fail. With regard to the war in Afghanistan, we should ask ourselves and our brothers, the people of Afghanistan: did it bring peace? Did it bring stability? Did it bring life to the people of Afghanistan? Or did it bring more misery, destruction and terrorism? The war in Iraq was inspired by manipulation and lies and had only one goal: to conquer Iraq. It had only one objective: to take Iraq’s oil and natural riches. Twelve years later, can we say that Iraq is a more united, more peace-filled or more stable country? We should say to those who staged the war in Iraq that once again, through war,
they have failed and caused international politics to fail. And Libya? The words that Commandant Hugo Chávez Frías pronounced in this very Hall are fresh in our memory. He warned of the lies used to justify the bombing and conquest of Libya. Whatever political differences one country may have with another’s leadership or Government, it is not entitled, under the Charter of the United Nations or pursuant to any other mandate, to challenge or judge the political authority of that leadership or to overthrow that Government. No one is authorized to do that.
All this is distressing for us. We love the Arab peoples. We admire their ancient culture. We admire the Muslim peoples. Today, it pains me to say what I think is universally acknowledged, that what happened in Libya was a crime. A stable country, which, in its turn, sustained the stability of a score of other North African and African countries, was destroyed. Libya was the founder of the African Union, but what is Libya now? The people of Venezuela are asking if Libya is a more stable country economically and socially? Is it a united country? Is it a country? Is it a country at peace? And who will pay for the crimes in Libya, Iraq and Afghanistan? Who will acknowledge them? And what will happen to Syria? The situation there brings to mind one of those horror films made in Hollywood. The horror in Syria is created by the politics of terror and the terror of war.
With all due modesty and humility, we in Venezuela believe that the United Nations system still has time to prevent a worse tragedy in Syria, a tragedy of even more terrifying and shocking proportions than those that befell Afghanistan, Iraq and Libya. Humankind still has time to create a new alliance of peace. We support the proposal put forth by the President of the Russian Federation, Mr. Vladimir Putin, on the creation of a new alliance of peace. Venezuela, as a non-permanent member of the Security Council, will submit another proposal with a view to protecting the people of Syria and putting up a real fight against the groups that, instigated and financed by the West, have been sowing terror, death and destruction. Humankind must lend its support and assistance to Syria for the salvation of the surrounding region.
Our fellow citizens in Europe would be wrong to believe that they can escape the consequences of the humanitarian tragedy in Syria, or to think that mass exoduses of Syrians will not reach their shores and lands, exerting an impact on the entire European civilization.
15-29437 7/26

A/70/PV.17 29/09/2015
The United Nations must wake up and react to the tragedy in Syria. We must learn from the resounding and tragic failure of the four wars I just mentioned and initiate, in the Security Council and the United Nations system, the establishment of a new regulatory system prohibiting the use of interventionist methods to cause war, spread terror and bring destruction and death to peoples declared undesirable or unfriendly by world elites.
We must overcome huge challenges in order to achieve peace. I believe that on this there is general consensus, because we have heard even President Obama say that there is no development without peace. We have heard that the philosophy of peace has been gaining ground among major world leaders. Only peace can guarantee the viability of the 2030 Agenda for Sustainable Development (resolution 70/1), a noble plan for making progress towards achieving equality and overcoming poverty. Only peace can guarantee the viability of development in international relations on our planet. There are therefore huge challenges facing the United Nations system.
A new regionalist approach is being developed in Latin America. This is good news for our Latin American and Caribbean region. In recent years, Latin America has rediscovered the path to unity and independence, to unity in diversity and to a common search. Today, in 2015, we can justifiably say here at the United Nations that Latin America has been consolidating the strength of its new communities. At their historic Summit in Havana, the Latin American and Caribbean States declared Latin America a zone of peace. The path of our region is heading in that direction. Subregional bodies, such as Petrocaribe and the Bolivarian Alliance for the Peoples of Our America, and powerful subregional bodies that operate collectively, such as the Union of South American Nations (UNASUR), have created a new reality on our continent. We still have one armed conflict to settle: the 60-year-old internal war and conflict in Colombia. On behalf of the Bolivarian Republic of Venezuela, we congratulate Colombia on the welcome steps taken by President Juan Manuel Santos Calderón in order to make progress towards a conclusive peace agreement with the guerrillas of the Fuerzas Armadas Revolucionarias de Colombia. Venezuela is betting heavily on the strengthening of the path of peace in Colombia — that Colombia which was the beautiful dream of our Liberator and the fine creation of our liberators.
In addition, Latin America is speaking with one voice. We will demonstrate this once again on 28 October. President Raúl Castro Ruz and our comrade Mr. Bruno Rodríguez Parrilla have announced that the issue of the embargo of the United States against Cuba will be discussed by the General Assembly on 28 October. We acknowledge the steps taken in 2015 for the normalization and regularization of relations, based on respect between the Government of President Barack Obama and the Government of President Raúl Castro Ruz, between the United States of America and Cuba.
We say to the United States Government that we look forward to the day when the relations of its Government with all the Governments of Latin America and the Caribbean enjoy the same treatment in terms of dialogue, respect and recognition as Cuba receives today. We are waiting for the United States to turn the page on a history of interventionism and coups d’état, and of attempts to disrupt revolutionary processes, as occurred in Venezuela and with the long hostility towards Cuba, which lasted for 56 years and consisted of the embargo and economic and financial persecution. That history must not be repeated. The financial and economic blockade and the persecution suffered by Cuba must end as soon as possible.
Just as President Jimmy Carter in 1979 signed the agreement to return the sovereignty of the Panama Canal to the Panamanians, we hope that soon the United States will return the Guantanamo Base and territory to the Cuban people, who have historically been its owners.
The good news is possible only because of the perseverance of the Cuban people and their proud and rebellious spirit, which, like the beauty of Cuba, has remained resilient throughout all these years of struggle. It has also been possible, we must admit, because of the courage of President Barack Obama in assuming a new policy towards Cuba.
In the same spirit, we support and echo the appeal of the Latin American and Caribbean nations to the Government of the United Kingdom to decide sooner rather than later that it will sit down and negotiate, in accordance with international law and via peaceful diplomacy and understanding, the right of Argentina to the Malvinas Islands, South Sandwich and the rest of the surrounding islands that, beyond a shadow of a doubt, historically belong to Argentina. It is an appeal made
8/26 15-29437

29/09/2015 A/70/PV.17
by the Community of Latin American and Caribbean States (CELAC), the Non-Aligned Movement, the Group of 77 and China, and all who support peaceful diplomacy, dialogue and communication. It is an appeal that must be answered.
Venezuela has been facing significant challenges in recent years in its endeavour to create an eminently Venezuelan social, economic and political model, an endeavour inspired by the doctrine of Liberator Simón Bolívar. It has chosen the human option in the battle that our brother President Evo Morales Ayma referred to yesterday (see A/70/PV.15) and the option that Pope Francis described as eminently humanistic (see A/70/PV.3). Venezuela has opted to build a new society — the socialist society. It is a twenty-first- century socialist revolution that joins such other revolutions of independence in Latin America as those in Bolivia, Ecuador and Nicaragua. Venezuela is on the same path as the historic Cuban revolution and is following the example of Commander Fidel Castro Ruz, President Raúl Castro Ruz and the Cuban people.
Our people have waged a great battle while facing domestic and foreign conspiracies. Recently, we had to deal with major conspiracies and grave attacks. Earlier this year, we had to have a public debate on a threatening executive order issued, on 9 March, by President Barack Obama, which declared Venezuela an unusual and extraordinary threat to the people of the United States. I think that the debate at the Summit of the Americas in Panama in April accurately clarified the real meaning of the thinking underlying the order. The statement of President Obama recognizing that Venezuela was a country of peace and is not and never has been a threat to the United States is a very positive step. However, I must say, as Head of State and Government, it is not enough. The order issued on 9 March must be repealed and annulled, because it is a threat to my homeland and my country. We have initiated talks with the Government of the United States, in the same spirit in which Cuba initiated a respectful dialogue and communication, so that sooner rather than later we can remove the sword of Damocles — the order of 9 March — that hangs above the heads of the Venezuelan people.
This year also, as we reported nationally and internationally, Venezuela had to use peaceful diplomacy to lift the threat of conflicts along our border. I reported, and I do so respectfully now in the General Assembly, a pincer operation aimed at causing conflicts along the borders with Colombia and
with our sister Republic of Guyana. A week ago, we were in Quito, summoned by CELAC and UNASUR, and together with President Juan Manuel Santos Calderón, we were able to define a way of clearing the provocations, threats and attacks by paramilitaries and drug traffickers against Venezuela. That is being done, and I am now able to say that I have strong hopes that we will be able to complete the process and then restore normal working relations and communications with the Government of Colombia.
Similarly, with the new Government of Guyana, there were a number of issues that needed to be resolved within the regional framework. I want to thank Secretary-General Ban Ki-moon for answering the call of Venezuela and convening a meeting on Sunday, 27 September, the day of the blood moon and the eclipse. While the blood moon was rising, we met with the President of Guyana, Mr. David Granger. Again, I am glad to say that peaceful diplomacy prevailed and allowed us to successfully take steps in connection with a historical claim that Venezuela has had since 1835.
The Bolivarian Revolution of Venezuela therefore will continue to address the threats and difficult circumstances with Bolivarian peaceful diplomacy, a diplomacy that enables us, by means of dialogue and communication, to resolve the various threats to and problems of the Venezuelan people.
Venezuela is shortly to hold parliamentary elections — the twentieth in 15 years of revolution. In the previous elections, the revolutionary, independent and Bolivarian forces, inspired by our Commander Chávez, won 18 of the victories. We are heading into the parliamentary elections. Everything is prepared once again. Former United States President Jimmy Carter once said that the Venezuelan electoral system was the most transparent and comprehensive electoral system he had ever seen. It will enable our people to express their will in the elections on 6 December.
I urge the world to be very attentive to any attempt to interfere with the political process in Venezuela. Venezuela is willing to continue its course along the active and participatory democratic path. It is the path prescribed by our Constitution and adopted by our people in 1999. It is a path of peace. The Bolivarian people have an eminently democratic, popular and peaceful nature. Therefore, this year we will
15-29437 9/26

A/70/PV.17 29/09/2015
undoubtedly continue to demonstrate and strengthen the independence and dignity that characterize the Bolivarian Republic of Venezuela.
Two hundred years after the prophetic letter in Kingston was written, we wish here to say aloud, forcefully and with dignity, that we endorse the appeal for a different United Nations and a radical reform of the system created 70 years ago. We venture to say, as Bolívar did, that the world needs a new, balanced and respectful geopolitics that strengthens the new regionalism. Most of all, the world needs to listen to the people. We very much hope that, in 15 years’ time, in 2030, when the next cycle of the 2030 Agenda will be drawing to an end — the Agenda to promote equality and life and to eliminate poverty — we will be able to celebrate a new policy of peace, the rebuilding of the towns that have been destroyed by the unfair imperialist wars, and a new regulatory system with which the United Nations can quell attempts to impose hegemony by those who think they have the right to rule other peoples. I very much hope that in 2030 we will be able to build and rebuild this marvellous institution that was born 70 years ago with a dream of peace, which is our dream today. Long live peace!
